DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3 and 5-8 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments have been made to correct grammatical issues in the claims. MPEP 1302.04.
The application has been amended as follows: 
Claim 1. A touching head for cosmetic device, comprising a holder and a touch pad, [[the]] upper and lower openings of the holder are connected, wherein the holder is provided with a washer, and the top of the washer is fixedly connected with the touch pad; the touch pad is configured to provide touch feeling when contacting with user's skin; 
wherein an inner wall of the holder is provided with a bearing ring for bearing the washer; 
an inner diameter of the bearing ring is smaller than an external diameter of the washer, such that the bearing ring is capable of bearing the washer; 
a gluing step is arranged on a top end of the washer; the gluing step is configured to prevent a glue from spilling out of the touching head.  
Claim 2. The touching head for cosmetic device according to claim 1, wherein the bearing ring is provided with a threaded through hole, and [[a]] the bottom of the washer is provided with a connecting screw hole corresponding to the threaded through hole.  
Claim 3. The touching head for cosmetic device according to claim 1, further comprises a waterproof groove [[is]] arranged on an outer wall of the washer, and a waterproof ring [[is]] installed in the waterproof groove, wherein the waterproof ring is clamped between the washer and the holder when the touching head is assembled.
Claim 7. A cosmetic device using the touching head according to claim 1, comprising a shell and an LED light board fixed on the shell, wherein the LED light board is welded with a spring, wherein a surface of the LED light board is pasted with thermal conductive silica gel, wherein the holder is installed on the shell and is located at a periphery of the LED light board when assembled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a touching head for cosmetic device, comprising a holder and a touch pad, the upper and lower openings of the holder are connected, wherein the holder is provided with a washer, and the top of the washer is fixedly connected with the touch pad; the touch pad is configured to provide touch feeling when contacting with user's skin; wherein an inner wall of the holder is provided with a bearing ring for bearing the washer; an inner diameter of the bearing ring is smaller than an external diameter of the washer, such that the bearing ring is capable of bearing the washer; a gluing step is arranged on a top end of the washer; the gluing step is configured to prevent a glue from spilling out of the touching head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, July 16, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792